                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:20-cv-00277-FDW


 LASONDA L. ALEXANDER,               )
                                     )
        Plaintiff,                   )
                                     )
 vs.                                 )
                                     )                                   ORDER
 ANDREW SAUL, Commissioner of Social )
 Security Administration             )
                                     )
        Defendant.                   )
                                     )
                                     )


       THIS MATTER is before the Consent Motion to Remand (Doc. No. 17). Pursuant to the power

of this Court to enter a judgment affirming, modifying, or reversing the Commissioner’s decision with

remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), and in light of the

Commissioner’s motion, with Plaintiff’s consent, to remand this case for further administrative

proceedings, the Court GRANTS the motion.

       The Court hereby remands this case to the Commissioner, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v. Sullivan, 501 U.S. 89

(1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal Rules

of Civil Procedure.

       IT IS SO ORDERED.


                                    Signed: January 22, 2021




         Case 3:20-cv-00277-FDW Document 18 Filed 01/22/21 Page 1 of 1
